Citation Nr: 1629273	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-01 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from December 1957 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and tinnitus.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2016.  A copy of the hearing transcript is of record.  Subsequent to that hearing, the Veteran submitted additional evidence in support of his claims, along with an appropriate waiver of RO consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to service.

2.  Tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

With respect to element (1), a current disability, the Veteran submitted private treatment records dated June 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
75
75
75
LEFT
15
20
60
55
65

These findings are consistent with the VA criteria for a hearing loss disability.  See 38 C.F.R. § 3.385.  These records were generated one year prior to the filing of the Veteran's claim, but are nonetheless sufficiently proximate to the claim to constitute evidence of a "current" diagnosis.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Veteran is also able to diagnose his own tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, element (1) has been satisfied.

With respect to element (2), an in-service incurrence, the Veteran testified that he fired small arms and larger naval guns while in the military.  These findings are consistent with the circumstances of his service, and the Board finds his testimony to be credible.  Therefore, in-service noise exposure has been established.

In addition, the Veteran's service treatment records reflect scores of 15/15 on whispered voice testing during his October 1957 enlistment examination, an October 1958 examination, and his December 1960 separation examination.  Whispered voice tests are generally not sufficient to assess hearing acuity for VA purposes.  However, audiometric findings were recorded during an April 1958 flight training examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
10 (25)
5 (15)
5 (15)
-
-5 (0)

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  The above values in parentheses represent thresholds converted to the ISO-ANSI standard.

The threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss, though not hearing loss for VA purposes.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  Because the Veteran is presumed to have entered the military in sound condition (i.e., with normal hearing), the evidence demonstrates some worsening of his hearing during service based on the 25 dB threshold in the left ear at 500 Hz in April 1958.

Finally, with respect to element (3), a link between the current conditions and service, the Veteran submitted an April 2016 opinion which stated that the Veteran's bilateral hearing loss and tinnitus were related the acoustic trauma he experienced during service.  This opinion noted that the Veteran's acoustic trauma in service was mostly "impulse" exposure, such as naval gunfire and infantry weapons.  The attached medical treatise identified loud impulse sounds such as firecrackers or firearms to be one of the causes of noise-induced hearing loss.

The April 2016 opinion is consistent with the Veteran's testimony regarding his noise exposure in service and is generally supported by the in-service audiometric findings.  There is no other competent medical evidence to refute this opinion or otherwise indicate that the Veteran's hearing loss and tinnitus are not attributable to service.  Therefore, element (3) has also been established.

As all three elements of service connection have been satisfied, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


